DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see remarks, filed on 8/22/2022, with respect to the rejection(s) of claim(s) 1-13, 21-28 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weider et al (US 2007/0050191).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 8, 10, 11, 12, 22, 24, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 2015/0142846) and in view of Weider et al (US 2007/0050191) in view of TRAN et al. (US 2016/0292167) and in view of McPherson et al. (US 2015/0205634).

With respect to claim 1, Levine teaches one or more non-transitory computer readable media (NTCRM) storing a computer program to implemented by a database system (fig. 1, 4, examiner’s note: the multitenant database system), the computer program comprising a set of instructions, which when executed by one or more processors is to cause the database system to ([0040], fig. 1, 4; examiner’s note: the processor connected to database to execute the process): 
obtain query from a user system (fig. 2, [0030, 0033]; examiner’s note: the SOQL queries sent to multiple tenant in the system);
convert the query into a distributed execution instruction set (DEIS) ([0034-0036], fig. 2; examiner’s note: the query is received from the user and it is converted to an DEIS instruction set; [0037]; examiner’s note: each query has its instructions such as selecting, joining, filtering instructions to perform a specific query instruction and the query is distributed to multiple data stores i.e. it can be sent to relational and non-relational databases, and they are query instruction set), 
issue the DEIS to a computing service for execution, execution of the DEIS is to cause respective instructions to be generated and issued to the one or more data stores ([0054, 0037, 0058]; examiner's note: the queries that are converted into query instructions (DEIS) are sent to multi-tenant databases]);
the status update indicating a status of storage of database objects from the plurality of data stores in a location based on execution of the DEIS ([0033], [0038, "asynchQueryJobld" is the query/job identifier that can be used to track progress. In the example result above, "resultSObjectName" is the name of the big object that will hold the query results]; examiner s note: the query results is stored in TesultsObjectName” which is the location the query results are stored and the track progress gives the updates of the status of a query job); and
Levine does not explicitly teach asynchronous query and based on one or more of a queue position, user inputs, predefined limits, resource utilization, and one or more predetermined events or triggers; wherein the conversion includes selection of respective query plans to obtain data items from one or more data stores of a plurality of data stores; and the respective query plans are unique to corresponding data stores from which the data items are to be obtained; a cloud computing system; according to a database structure of each data store of the one or more data stores; and the one or more data stores including at least one data store having a database structure that is different than database structures of other data stores of the one or more data stores; and obtain a first message including a status update and the status update indicating a status, location specified by the user- issued query and send a second message to the user system indicating the status update and asynchronous query (async) query; 
Levine teaches receiving a query and converting the query into DEIS ([0037]; examiner’s note: the joining/filtering instructions (DEIS)) but does not explicitly teach the query is an asynchronous query (async) and converting the query based on one or more of a queue position, user inputs, predefined limits, resource utilization and one or more predetermined events or triggers.
However, Weider teaches asynchronous (async) query ([0030, 0208, asynchronous queries]; examiner’s note: asynchronous queries are sent to databases to retrieve results); based on one or more of a queue position, user inputs, predefined limits, resource utilization ([0013, software may be installed onto the mobile device that includes an input module that captures the user input; a parser that parses the input, a text to speech engine module for converting text to speech]; examiner’s note: users input are converted; The term “one or more” requires only one limitation to be satisfied) and one or more predetermined events or triggers ([0033,  Based on this determination, the system may trigger one or more agents to respond to the user's question or command, the system may trigger one or more agents to respond to the user's question or command]; examiner’s note: based on the determination (predetermined) the agents are triggered to responds to the question (query).  The term “one or more” requires only one limitation to be satisfied).  One of ordinary skill in the art would recognize that asynchronous queries and users input/triggers of Weider to include into the system of Levine to have the SOQL query as asynchronous query and convert the query into DEIS where there is a user input and triggers.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date to incorporate asynchronous queries, users inputs and triggers of Weider into the system of Levine to have an efficient system. The motivation would be to async queries which are smaller set of queries to retrieve results faster to save time and have a trigger to initiate the query conversion to save time and resource of the system of Levine.
Levine teaches converting queries into DEIS and sending the queries to multiple tenants ([0037]) but does not explicitly teach selecting a query plan to obtain data from datastores and the query plans are unique to datastores, a cloud computing service and each data store’s data structure is different than one another.
However, TRAN teaches wherein the conversion includes selection of respective query plans to obtain data items from one or more data stores of a plurality of data stores ([0036, a baseline execution plan selected by query optimizer 108a for primary DBMS 102a may be further improved by offloading one or more operations of the execution plan to secondary DBMS 102b. "Baseline execution plan," as used herein, refers to an execution plan that has been selected as an optimal execution plan for a query or a query block on a particular DBMS]; [0023, Databases 106a and 106b store database objects like tables]; examiner’s note: each database has its own query execution plan which is query plan, multiple databases stores multiple data and query plan is selected based on a particular database), and the respective query plans are unique to corresponding data stores from which the data items are to be obtained ([0036, "Baseline execution plan," as used herein, refers to an execution plan that has been selected as an optimal execution plan for a query or a query block on a particular DBMS]; [0037]; [0039]; examiner’s note: each query is unique to a particular database because each database has its own data structure as described in para. [0033, DBMS 102a may store data on storage devices with different architecture than secondary DBMS 102b]; each query plan is selected to send a query to the particular database to obtain the items that’s needs to be retrieved);
a cloud computing service ([0105, a cloud computing system]; examiner’s note: the system has a cloud computing system);
according to a database structure of each data store of the one or more data stores ([0058, a communication cost includes the network cost of transferring the requests/results from the secondary DBMS to the primary DBMS and the CPU cost of necessary computations to convert data into/from the format used for operation execution on the primary DBMS and the secondary DBMS]; examiner’s note: the data is converted to another format according so that the other system can use the data)
and the one or more data stores including at least one data store having a database structure that is different than database structures of other data stores of the one or more data stores ([0033, DBMS 102a may store data on storage devices with different architecture than secondary DBMS 102b]; [0058, a communication cost includes the network cost of transferring the requests/results from the secondary DBMS to the primary DBMS and the CPU cost of necessary computations to convert data into/from the format used for operation execution on the primary DBMS and the secondary DBMS]; examiner’s note: each database (data store) has different structures such as architecture/format to store data).  One of ordinary skill in the art would recognize that query plans specific to a datastore, a cloud computing services, each datastores having its own data structure of TRAN to include into the system of Levine/Weird to have a cloud computing service, a query plan for each datastores and unique data structure for each datastore.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date to incorporate a cloud computing service, a query plan for each datastores and unique data structure for each datastore of TRAN into the system of Levine/Weider to have a system to which will have cloud computing service, a query plan and data structure for each data stores. The motivation would be to have a query plan specific to a database to send the query to that particular database to retrieve data faster, to have specific format for each specific database to retrieve the results in a cost efficient and faster manner and also to have a cloud computing system to store large amount to data which will make the system of Levine more faster/efficient/robust.
Levine teaches status update of the query and a location to store the results ([0038]; examiner s note: the query results is stored in TesultsObjectName” which is the location the query results are stored and the track progress gives the updates of the status of a query job) but does not explicitly teach a first message including a status update, location specified by the query, a second message to the user system indicating the status update.
However, McPherson teaches obtain a first message including status update indicating a status ([0013, while the job is being processed, the broker server can provide status information to the user corresponding to the job processing]; examiner’s note: the status indicating a status of the job which is the query), location specified by the query ([0043, for the job of creating an application, the elaborated operations or sub-ops may include, but are not limited to, ….determine what locations to obtain the given gears from, associate the obtained gears with the application, determine where the those gears belong]; [0065]; examiners note: the job includes the location of the gear and the job is the query): second message to the user system indicating the status update ([0040], [0062, the broker sends an acknowledgment of the request to the user along with an ID of the scheduled job. The user may then request a status of the job from the broker utilizing the job ID]; [0067, the job status and state of the job is updated to reflect the completion of the sub-op]; [0068, the high-level job details, status, and results continue to live (e.g., in a different collection in the broker data store) so that the user can query it to check on the job status and results after completion (e.g., user could check this an hour or even a day later)]; examiner's note: the acknowledgement (message) including the job status indicates the updates of the job and the status is sent to the users system for the user to check).
One of ordinary skill in the art would recognize that message including status updates and sending the messages to a user, storing the results in a location specified by the query of McPherson to include into the system of Levine to have messages including status updates, sending the messages to a user and to have a query which will specify where to store the results of the query.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date to incorporate status updates and sending the messages to a user, storing the results in a location specified by the query of McPherson into the system of Levine/Weider/TRAN to have a system to which will have a system which will update the users with updates of the query and store the results of the query into a specified location. The motivation would be to have a system to notify the users via messages of the updates so that the users can take next action regarding the query and also to store the query results in a location specified by the query to organize the results and find the results faster.

With respect to claim 2, Levine, TRAN, McPherson and Weider in combination teach the one or more NTCRM of claim 1, Levine further teaches wherein the set of instruction is to cause the database system to: wherein the set of instructions is to cause the database system to: identify an async query verb within a user-issued query (fig. 2, 3, 4; [0036, 0037, 0038]; examiner's note: the query includes the "asyncquery" which is a verb and the query includes the verb; [0039]; examiner’s note: the query can be performed synchronously and asynchronously, therefore, the asynchronous query includes async instruction which is a verb), the async query verb is an instruction to treat the user-issued query as an async query ([0033, 0036, 0039]; examiner’s note: the query can be performed synchronously and asynchronously, therefore, the asynchronous query includes async instruction which is a verb to treat the query as a async query); and convert the user-issued query into the DEIS only when the user-issued query includes the async query verb ([0037, 0038, 0039]; examiner’s note: the query is converted to async when the verb contains async verb).

With respect to claim 3, Levine, TRAN and McPherson in combination teach the one or more NTCRM of claim 1, Levine teaches wherein the set of instruction is to cause the database system to: generate an async query job (AQJ) entity in response to receipt of the query (fig. 2, [0036, 0037]; examiner's note: the user issued query is converted to async query job as described in [0037] and each query is an entity) to: generate an async query job (AQJ) entity in response to receipt of the query ([0037]; examiners note: each query has a AQJ ID which is a async query job); 
conversion of the query into the DEIS ([0037]; examiner’s note: converting the query into an instruction set (DEIS)), 
Weider teaches asynchronous (async) query ([0030, 0208, asynchronous queries]; examiner’s note: asynchronous queries, the motivation to combine Weider is discussed with claim 1).
McPherson further teaches transition the AQJ entity to a scheduled state prior to conversion of the query into the DEIS (fig. 4, [0019, 0063]; examiner’s note: the job is scheduled for processing first and then when the time comes for the scheduled job then the job will have its instructions (DEIS) to be executed);
and transition the AQJ entity to a running state to convert the query into the DEIS (fig. 4, [0050, 0057]; examiners note: executing the job (query) is the running state and the query is converted to instructions to execute the query).  One of ordinary skill in the art would recognize that scheduling the quires in a scheduled state and running state of McPherson to include into the system of Levine to have multiple states of a query.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date to incorporate multiple states of McPherson into the system of Levine/Weider/TRAN have a system which will have multiple states of a query to have an efficient system. The motivation would be to have a system to have a schedule state to have a schedule for each query to organize the query execution and also to have a running state to know which queries are running to plan other queries to run timely manner.

With respect to claim 4, Levine, Weider, TRAN, McPherson in combination teach the one or more NTCRM of claim 3, Levine teaches wherein the AQJ entity comprises a plurality of AQJ fields ([0037]; examiner's note: the AQJ query includes multiple fields such as name field, select ID field) and the plurality of AQJ fields include an AQJ Identifier (ID) of the AQJ entity ([0037]; examiners note: the AQJ ID),
 McPherson further teaches a status field ([0037]; examiner's note: the Job status state), and wherein the set of instructions is operable to: alter the status field to indicate that the AQJ entity is in the scheduled state after the AQJ entity is placed in the scheduled state (fig. 4, [0067]; examiner's note: the job status field is updated each time an action if performed);
and alter the status field to indicate that the AQJ entity is in the running state after the AQJ entity is placed in the running state (fig. 4; [0040]; examiner's note: the job status “in progress” determines that the AQJ is in running state).  One of ordinary skill in the art would recognize that multiple types of state, altering the states of a query of McPherson to include into the system of Levine to have updates of multiple states of a query.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date to incorporate altering multiple states of McPherson into the system of Levine/Weider/TRAN have a system which will have multiple states of a query to have an efficient system. The motivation would be to have a system to have updated status of each actions performed by the AQJ to have consistent status.

With respect to claim 8, Levine, Weider, TRAN, McPherson in combination teach the one or more NTCRM of claim 4, McPherson further teaches alter one or more fields of the plurality of AQJ fields based on the status indicated by the first message (fig. 3, 4, [0087]; examiner’s note: the status fields are updated associated with each job to indicate the status of the job in the queue);
obtain, from the user system, a request for a status of the AQJ entity, the request including the AQJ ID of the AQJ entity (fig. 3; examiners note: the JobID is sent in the message to the server to find out the status of the job);
identify a value of the status field of the AQJ entity and values of the altered one or more fields based on the AQJ ID In the request (fig. 3, 4, [0040]; examiners note: the status field includes “failed35, “in progress” and these are values); and generate the second message to include the value of the status field and the values of the altered one or more fields (fig. 3, 4; [0040]; examiner's note: sending messages with the status update).  One of ordinary skill in the art would recognize that multiple types of status of a query of McPherson to include into the system of Levine to have updates of multiple status of a query.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date to incorporate altering multiple states of McPherson into the system of Levine/Weider/TRAN have a system which will have multiple status of a query to have an efficient system. The motivation would be to have a system to have updated status of each actions performed by the AQJ to have consistent status.

With respect to claim 10, Levine teaches an application server of a database system (examiner’s note: fig. 4, element 318 is the application server), the application server comprising: a network interface to obtain a first message from a user system ([0034]; examiner's note: the query request from the client is received, the request is a message), wherein the first message includes a query invoking async querying ([0033, 0035; 0036; 0039]; examiner's note: the user can send a query and if the query is long then the query is converted to a asynchronous query which is invoking asynchronous query and the request for executing the query is a message from the system);
a processor system coupled with the network interface, wherein (examiner’s note: fig. 4, element 312), the processor system is to operate an async query scheduler (AQS) to ([0026, 0033, 0038]; examiner’s note: tracking progress of a query): 
generate an async query Job (AOJ) entity in response to the invocation of the querying ([0033, 0037, 0038]; examiners note: each query is broken into a async query job entity such as the query is converted to a async query job with a ID and each query is an entity), the AQJ entity comprising a plurality of fields ([0037]; examiners note: the async query jobs includes multiple fields such as old value, new value, etc), operate a query engine to convert the query into a distributed execution instruction set (DEIS) ([0034], fig. 2; examiner's note: the query is received from the user and it is converted to an async query; [0037], examiners note: each async query has its instructions such as selecting, joining, filtering instructions to perform a specific query instructions and the query is distributed to multiple data stores such as it can be sent to relational and non-relational databases, therefore, the async query converted to query instruction set is the DEIS), and the network interface is to: send a second message including the DEIS to a computing service for execution ([0036, 0037]; examiners note: the query is converted to a asynchronous and the query is executed therefore, the request to convert the query and execute the query includes a message to perform the execution), execution of the DEIS Is to cause individual instructions of the DEIS to be issued to a plurality of data stores ([0028, 0029, 0030], examiner's note: each database has its own format such as relational and non-relational and each database includes their own structure and also the asynchronous query is sent to multi-tenant database which includes multiple database structure, the query is sent to multiple types of databases to find the query results, the query instruction set is the DEIS as described in [0037]), and the status indicating storage of obtained database objects in a location ([0033, 0038]; examiners note: the query results is stored in “ResultsObjectName” which is the location the query results are saved, the storage of the results in the location is a status).
Levine does not explicitly teach async query; and control termination, pausing. and starting a conversion of the async query based on one or more of queue position. user inputs. predefined limits, system resource utilization, and one or more predefined events or triggers: the processor system is to operate a query engine to perform the conversion; alter a status field of the plurality of fields based on a current state of the AQJ entity; insert an AQJ identifier (ID) of the AQJ entity into a AQJ queue and into an AQJ ID field of the plurality of fields; alter a status field of the plurality of fields based on a status of the AQJ entity; obtain a third message indicating a status of execution of the individual instructions, a location specified by the user-issued query; the processor system is to alter the status field or one or more other fields of the plurality of fields based on the status indicated by the third message; asynchronous query.
Levine teaches receiving a query and converting the query into DEIS ([0037]; examiner’s note: the joining/filtering instructions (DEIS)) but does not explicitly teach the query is an asynchronous query (async) and control termination, pausing and starting a conversion of the async query based on one or more of queue position, user inputs, predefined limits, system resource utilization, and one or more predefined events or triggers.
However, Weider teaches asynchronous (async) query ([0030, 0208, asynchronous queries]; examiner’s note: asynchronous queries are sent to databases to retrieve results); control termination, pausing and starting based on one or more of queue position, user inputs, predefined limits, system resource utilization ([0013, software may be installed onto the mobile device that includes an input module that captures the user input; a parser that parses the input, a text to speech engine module for converting text to speech]); examiner’s note: users input are converted.  The term “one or more” requires only one limitation to be satisfied, and one or more predefined events or triggers ([0013, software may be installed onto the mobile device that includes an input module that captures the user input; a parser that parses the input, a text to speech engine module for converting text to speech], [0033, the system may trigger one or more agents to respond to the user's question or command]; examiner’s note: The system takes user inputs and convert the input and the agents are triggered to responds to the question (query).  The term “one or more” requires only one limitation to be satisfied.  [0146, Algorithms typically result in actions taken by the system 90 itself (i.e.,pause or stop), or to a remote device or data source (i.e., download data or program, or control a remote device) through the network interface to the Internet or other data interface; [0188, 0208]; examiner’s note: the pauses or stop (terminate) start of an action (query)).  One of ordinary skill in the art would recognize that asynchronous queries and users start/pause/terminate a query based on input/triggers of Weider to include into the system of Levine to have the SOQL query as asynchronous query and convert the query into DEIS where there is a user input and triggers and also to have option to start/pause/terminate the query.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date to incorporate asynchronous queries, start/terminate/pause the query users inputs and triggers of Weider into the system of Levine to have an efficient system. The motivation would be to async queries which are smaller set of queries to retrieve results faster to save time and have the option to start/pause/terminate a query based on a trigger to initiate the query conversion to save time and resource of the system of Levine.
Levine teaches converting queries into DEIS and sending the queries to multiple tenants ([0037]) but does not explicitly teach selecting a query plan to obtain data from datastores and the query plans are unique to datastores, a cloud computing service and each data store’s data structure is different than one another.
However, TRAN teaches a cloud computing service for execution ([0105, a cloud computing system]; examiner’s note: the system has a cloud computing system);
according to a database structure of each data store of the plurality of data stores ([0033, DBMS 102a may store data on storage devices with different architecture than secondary DBMS 102b]; [0058, a communication cost includes the network cost of transferring the requests/results from the secondary DBMS to the primary DBMS and the CPU cost of necessary computations to convert data into/from the format used for operation execution on the primary DBMS and the secondary DBMS]; examiner’s note: each database (data store) has different structures such as architecture/format to store data). One of ordinary skill in the art would recognize that  cloud computing services, each datastores having its own data structure of TRAN to include into the system of Levine/Weird to have a cloud computing service and data structure for each datastore.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date to incorporate a cloud computing service, data structure for each datastore of TRAN into the system of Levine/Weider to have a system to which will have cloud computing service and data structure for each data stores. The motivation would be to have to have a specific format for each specific database to retrieve the results in a cost efficient and faster manner and also to have a cloud computing system to store large amount to data which will make the system of Levine more faster/efficient/robust.
Levine teaches status update of the query and a location to store the results ([0038]; examiner s note: the query results is stored in TesultsObjectName” which is the location the query results are stored and the track progress gives the updates of the status of a query job) but does not explicitly teach alerting a status based on the current state, message indicating status, location specified in the query, altering a status based on received messages and inserting an identifier into an queue.
However, McPherson teaches alter a status field of the plurality of fields based on a current state of the AQJ entity, and ([0013, the broker server can provide status information to the user corresponding to the job processing]; [0019], [0040, provided job ID to query for status of processing of the job (e.g., in progress, waiting, complete, failed, etc.) from the broker 222]; examiner's note: the status tracker updates the query status, updating is altering the status and AQJ entity is taught by Levine in [0033, 0037]), insert an AQJ identifier (ID) of the AQJ entity into a AQJ queue and into an AQJ ID field of the plurality of fields ([0047]; examiner’s note: the job ID is inserted into a field related to the job; [0057], fig. 4; examiner’s note: the queue includes jobs and each job has its associated ID);
obtain a third message indicating a status of execution of the individual instructions ([0013, 0019, 0040]: [0062, at block 350, the broker sends an acknowledgment of the request to the user along with an ID of the scheduled job]; examiner’s note: the query tracker tracks the query status and the status is send to the users system for the users to view it);
 location specified by the query ([0043, for the job of creating an application, the elaborated operations or sub-ops may include, but are not limited to, ….determine what locations to obtain the given gears from, associate the obtained gears with the application, determine where the those gears belong]; [0065]; examiners note: the job includes the location of the gear and the job is the query);
the processor system is to alter the status field or one or more other fields of the plurality of fields based on the status indicated by the third message (0046, 0048: examiner’s note: the query tracker tracks the query status and [0055, 0064] teaches the sending of message that the duster is available in the resource or not);
insert an AQJ identifier (ID) of the AQJ entity into a AQJ queue and into an AQ ID field of the plurality of fields ([0047]; examiner’s note: the job ID in inserted into a field related to the job; 0057, fig. 4; examiner’s note: the queue includes jobs and each job has its associated ID). One of ordinary skill in the art would recognize that message including status updates, storing the results in a location specified by the query, altering the status based on the messages and inserting and identifier of a query in the queue of McPherson to include into the system of Levine to have status updates of a query and altering the status of the query based on the messages and inserting a query ID into a queue to schedule the query to run and also to have a location specified by the query to store the query results.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date to incorporate status updates, altering status, storing the results in a location specified by the query and inserting query IDs into a queue of McPherson into the system of Levine/Weider/TRAN to have an organized and fast system. The motivation would be to have a system to have location specified by the query to store results into the specified location and updated status of each actions performed by the AQJ and also to alter the status based on the current status to have consistent status and also to insert a query ID into a queue to organize the query execution.  

With respect to claim 11, Levine, TRAN and McPherson combination teach the application server system of claim 10, Levine teaches wherein the processor system is to operate the AQS to: identify an async query verb within a user issued, wherein the async query verb is an instruction query that invokes the async querying (fig. 2, 3, 4; [0036, 0037, 0038]; examiner’s note: the query includes the “asyncQuery” which is a verb and the query includes the verb; [0039]; examiners note: the query can be performed synchronously and asynchronously, therefore, the asynchronous query includes the async verb);
and convert the query into the DEIS only when the user-issued query includes the async query verb (0037, 0038, 0039; examiners note: performing the async query includes the query instructions i.e. DEIS and sent to data stores).

With respect to claim 12, Levine, TRAN, Weider in combination teach the application server of claim 10, Levine teaches conversion of the query into DEIS ([0037]; examiner’s note: converting the query to the instruction set (DEIS)) Weider further teaches wherein the processor system is to operate the AQS to: asynchronous (async) query ([0030, 0208, asynchronous queries]; examiner’s note: asynchronous queries).  
McPherson further teaches transition the AQJ entity to a scheduled state in response to receipt of the query (fig. 4, [0083]; examiner’s note: the job is scheduled for processing first and then when the time comes for the scheduled job then the job will have its instructions to be executed);
insert a first value into the status field to indicate that the AQJ entity is in the scheduled state after the AQJ entity is placed in the scheduled state (fig. 4. [0019, 0040, 0087]; examiners note: the async job (AQJ entity) status field contains a record of the status (value) is updated each time an action if performed);
transition the AQJ entity to a running state to the conversion of the query into the DEIS (fig. 4; [0040]; examiner’s note: the job status “in progress” determines that the AQJ is in running state).  One of ordinary skill in the art would recognize that transitioning the queries into multiple types of states, inserting a value of the states of a query of McPherson to include into the system of Levine to have organize the queries into multiple states and to have updates of multiple states of a query.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date to incorporate transitioning queries into multiple states, inserting values of the states of McPherson into the system of Levine/Weider/TRAN have a system which will have multiple states of a query to have an efficient system. The motivation would be to have a system to have updated status of each actions performed by the AQJ to have consistent status.

With respect to claim 22, Levine, TRAN, Weider in combination teach the application server of claim 10, Weider teaches:  asynchronous (async) query ([0030, 0208, asynchronous queries]; examiner’s note: asynchronous queries); 
McPherson teaches wherein the processor system is to operate the AQS to: determine whether a governor limit has been met based on invocation of the querying ([0056, 0057]; examiners note: determining that the queue is full with the job, the queue limit is the governor limit);
and insert a fourth value into the status field to indicate that the AQJ entity is in a rejected state when the governor limit has been met ([0056]; examiners note: the failed state occurs when the queue is full).  One of ordinary skill in the art would recognize that determining the limit has been met or not and a rejected state when the limit has met of McPherson to include into the system of Levine to know when the query job is rejected and have updates of multiple states a value.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date to incorporate determining the limit has been met or not and a rejected state when the limit has met of McPherson into the system of Levine/Weider/TRAN have a system which will have multiple states of a query to have an efficient system. The motivation would be to have a system to know the limit of a query job into the queue and states of a query job i.e. rejected (when the limit has been met) and also to have a value associated with the state to rerun the queries to have faster results.

With respect to claim 24, Levine, Weider, TRAN, McPherson in combination teach the application server of claim 10, McPherson teaches the network interface ([0024]; examiner’s note: the interface to view message) is to obtain a fourth  message from the user system, the fourth message indicating the AQJ ID and a request for a status of the AQJ entity, and send a fifth message to the user system (fig, 3, 4, [0038, 0040; 0058]; examiner’s note: Job ID (AQJ ID), job status (AQJ entity status, )a message is sent and the status value is updated after each execution);  and the processor system is to generate the fifth message to include a value of the status field and values of the one or more other fields in response to receipt of the fourth message (fig. 3, 4, [0040; 0056]; examiners note: a message is sent and the status value is updated after each execution and each message contains a status value). One of ordinary skill in the art would recognize that multiple messages containing status of the query, query ID, value of the status of McPherson to include into the system of Levine to know the details of the query.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date to incorporate multiple messages containing status of the query, query ID, value of the status of McPherson into the system of Levine/Weider/TRAN have a system which will have multiple messages includes states of a query, ID and value of the states to have an efficient system. The motivation would be to have a system which will send and receive messages including all the updates regarding the query job to take an action faster.

With respect to claim 28, Levine, Weider, TRAN, McPherson in combination teach the one or more NTCRM of claim 1, Levin teaches wherein: the DEIS indicates load parameters ([0037]; examiner’s note: “select id” is the load parameter), processing parameters ([0037, 0038]; examiner’s note: “where createdby” is the processing parameter), and storage parameters ([0033, 0037, 0038]; examiner’s note: examiner’s note: the "resultSObjectName" is the big object that will hold the results as cited in the query which is the storage parameter), wherein the load parameters indicate data items to be obtained from one or more data stores of a plurality of data stores ([0037, /services/data/v32.0/asyncQuery?q=select id, oldvalue, newvalue, field from FieldHistoryArchive]; examiner’s note: "FieldHistoryArchive" is the select from big object which describes that the field history is one of the data stores that stores the data and the query indicates select from id, old value; newvalue, so the select id (old value, new value) is the load parameter.  The asynchronous query instruction is the DEIS), the processing parameters indicate one or more operations to be performed on the data items to be loaded from the one or more data stores ([0037, FieldHistoryArchive where createdBy.FirstName=`Eli"; createdBy" is the cross-store join to the user object…. , "FirstName=`Eli`" is the filter on field of the joined]. Examiner’s note that the system will only select the items by the id and filter them by the where parameter “Eli; therefore, "createdBy" is the processing parameter because it filters the selected items and filtering (where) is the operation), and the storage parameters indicate one or more database objects in which to store processed data items ([0033, the output is the name of a big object holding results and an asynchronous query job identifier (AsyncQueryID) that can be used, for example, to track job status. In one embodiment the results are piped into a temporary big object with a shape determined by the query]; examiner’s note: the temporary big object (storage parameter) which will store the results are indicated by the query.
Also teaches in paragraph [0038, in the example result above, "asynchQueryJobld" is the query/job identifier that can be used to track progress. In the example result above, "resultSObjectName" is the name of the big object that will hold the query results]; examiner’s note: the "resultSObjectName" is the big object that will hold the results as cited in the query); and 
the execution of the DEIS is to cause respective instructions to be generated and issued to the one or more data stores further based on the indicated load parameters, processing parameters, and storage parameters ([0034, 0037, 0054]; examiners note: the queries that are converted into async query instructions (DEIS) are sent to multi-tenant databases: paragraphs [0037-0038] teaches that the query is executed according to the parameters such as (0037, oldvalue, newvalue, field from FieldHistoryArchive, the select is the load parameter; (0037, "createdBy" is the cross-store join to the user object), the createdBy is the filter (processing) parameter: and [0033, "resultSObjectName" is the name of the big object that will hold the query results]; the big object name is the storage parameter and they are part of the query as also described in para. [0033] teaches [the output is the name of a big object holding results and an asynchronous query job identifier (AsyncQueryID) that can be used, for example, to track job status. In one embodiment, the results are piped into a temporary big object with a shape determined by the query].  All these query instructions are generated and they are sent to the multi-tenant database as described in para. [0025, 0030, 0037, 0038]).

Claims 5, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 2015/0142846) and in view of Weider et al (US 2007/0050191) and in view of and in view of TRAN et al. (US 2016/0292167) and in view of McPherson et al. (US 2015/0205634) and in view of Prakash et al. (US 2015/0149501).

With respect to claim 5, Levine, Weider, TRAN, McPherson in combination teach the one or more NTCRM of claim 4, Levine teaches a user issued query ([0037]), Weider teaches asynchronous (async) query ([0030], [0208, asynchronous queries]; examiner’s note: asynchronous queries are sent to databases to retrieve results);
McPherson teaches wherein the set of instructions is operable to: determine whether a maximum number of AQJs in a predetermined time period have been invoked by a user that issued the query ([0057], examiner's note: the retry of the job i.e. AQJ query is executed maximum number of times in a predetermined interval)
transition the AQJ entity into a rejected state when the maximum number of AQJs in the predetermined time period have been invoked by the user or when the maximum number of concurrent AQJs invoked by the user are currently running ([0040, query for status of processing of the job (e.g., in progress, waiting, complete, failed, etc.)], [0056], examiner’s note: after a maximum number of retries in a certain time period the job is in a failed state which is the rejected state and in progress state is currently running);
and alter the status field to indicate that the AQJ entity is in the rejected state after the AQJ entity is placed in the rejected state ([0056, 0057], examiner’s note: the failed jobs are the rejected state and the system output the failed job status). 
One of ordinary skill in the art would recognize that transitioning the queries into a rejected state when the limit has been met and alter the status of the query when the query in the rejected state of McPherson to include into the system of Levine to know when the query job is rejected and have updates of multiple states a value.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date to incorporate transitioning the queries into a rejected state when the limit has been met and alter the status of the query when the query in the rejected state of McPherson into the system of Levine/Weider/TRAN have a system which will have multiple states of a query to have an efficient system. The motivation would be to have a system to know the limit of a query job into the queue and states of a query job i.e. rejected (when the limit has been met) and also to have a value associated with the state to rerun the queries to have faster results.
Levine, Weider, TRAN, McPherson in combination do not explicitly teach 
 determine whether a maximum number of concurrent AQJs invoked by the user are currently running.  McPherson teaches maximum number of queries that are currently running ([0040, 0056]; examiner’s note: after a maximum number of retries in a certain time period the job is in a failed state which is the rejected state and in progress is currently running queries) but does not explicitly teach concurrent queries.
However, Prakash teaches determine whether a maximum number of concurrent AQJs invoked by the user are currently running ([0036], examiners note: the system determines maximum concurrent queries value that specifies maximum number of queries that can run concurrently at any time). One of ordinary skill in the art would recognize that concurrent query jobs of Prakas to include into the system of Levine to have concurrent queries.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date to incorporate concurrent query jobs of Prakas into the system of Levine/Weider/TRAN have a system which will run multiple queries concurrently. The motivation would be to have a system which will run queries concurrently to save time of the system to have an efficient system.

Claim 23 is rejected on the same basis of rejection of claim 5.

Claims 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 2015/0142846) and in view of Weider et al (US 2007/0050191) and in view of and in view of TRAN et al. (US 2016/0292167) and in view of McPherson et al. (US 2015/0205834) and in view of Krishnamurthy et al. (US 2016/0092502).

With respect to claim 6, Levine, Weider, TRAN, McPherson in combination teach the one or more NTCRM of claim 4, Levine teaches DEIS ([0037]; examiner’s note: the instruction set)
McPherson further teaches transition the AQJ entity into a failed state when the query or the DEIS ([0040; 0056]; examiner's note: the failed state); and alter the status field to indicate that the AQJ entity is in the failed state after the AQJ entity is placed in the failed state ([0040, 0058]; examiner’s note: the failed status updates).
One of ordinary skill in the art would recognize that status field containing failed state and altering the state field when the query is placed into a failed state of McPherson to include into the system of Levine to know the details states of the query.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date to incorporate status field containing failed state and altering the state field when the query is placed into a failed state of McPherson to include into the system of Levine to know the details states of McPherson into the system of Levine/Weider/TRAN have a system which will have and efficient system. The motivation would be to have a system which will have the query status updates for all states of the query to take any future action towards a query.
Levine, Weider, TRAN, McPherson do not explicitly teach query syntax error.
However, Krishnamurthy teaches determining whether the query includes syntax error ([0027, 0035, 0058]; examiner’s note: detecting the query includes syntax error or not). One of ordinary skill in the art would recognize that determining whether the query includes a syntax error of Krishnamurthy to include into the system of Levine to find any syntax error in the query.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date to incorporate determining syntax error of Krishnamurthy to include into the system of Levine to find any syntax error into the system of Levine/Weider/TRAN/ McPherson to have a system which will have and efficient system. The motivation would be to have a system which will detect syntax error and to correct them to have a proper query syntax to run the query faster.

With respect to claim 13, Levine, TRAN in combination teach the application server of claim 10, to operate the AQS to: Levine teaches conversion of the query into DEIS ([0037]; examiner’s note: the query is converted to instruction set i.e. join/filter (DEIS)), Weider teaches an asynchronous query ([0030, 0208, asynchronous queries]; examiner’s note: asynchronous queries are sent to databases to retrieve results).
McPherson teaches and insert a third value into the status field to indicate that the AQJ entity is in a failed state when Job level errors occur during the conversion or when the third message indicates job level errors or record level errors ([0040, 0055, 0056, 0058]; examiner's note: the message includes failed state where there is an error). One of ordinary skill in the art would recognize that multiple types of status of a query of McPherson to include into the system of Levine to have updates of multiple status of a query.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date to incorporate multiple types of status of a query of McPherson into the system of Levine/Weider/TRAN have a system which will have multiple states of a query to have an efficient system. The motivation would be to have a system to have updated status of each actions performed by the AQJ to have consistent status.
Levine, Weider, TRAN, and McPherson do not explicitly teach wherein the processor system is to: identify job level errors during conversion of the query into the DEIS.
However, Krishnamurthy teaches identify job level errors during conversion of the query into the DEIS ([0027, 0035]; examiner's note: the syntax error is identified and corrected when the query is converted to perform the query job). One of ordinary skill in the art would recognize identifying errors of Krishnamurthy to include into the system of Levine to identify errors.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date to incorporate determining errors of Krishnamurthy into the system of Levine/Weider/TRAN/ McPherson have a robust system. The motivation would be to detect error and to correct them to have a proper query to find results faster.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 2015/0142846) and in view of Weider et al (US 2007/0050191) and in view of TRAN et al. (US 2016/0292167) and in view of McPherson et al. (US 2015/0205634) and in view of Baptist et al. (US 2016/0321136).

With respect to claim 7, Levine, Weider, TRAN, McPherson in combination teach the one or more NTCRM of claim 4, Weider teaches asynchronous query ([0030, 0208, asynchronous queries]; examiner’s note: asynchronous queries are sent to databases to retrieve results),
McPherson teaches wherein the set of instructions is to cause the database system to: transition the AQJ entity into a failed state ([0040, 0058]; examiners note: the failed state of a query); and
alter the status field to indicate that the AQJ entity is in the failed state after the AQJ entity is placed in the failed state ([0040, 0058]; examiners note: the failed state of a query). One of ordinary skill in the art would recognize that transitioning the queries into a failed state and alter the status of the query when the query in the failed state of McPherson to include into the system of Levine to know when the query job is failed and have updates of multiple states a value.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date to incorporate transitioning the queries into a failed state and alter the status of the query when the query in the failed state of McPherson into the system of Levine/Weider/TRAN have a system which will have multiple states of a query to have an efficient system. The motivation would be to have a system to have the updates of the query states to next action of regarding the query to have a faster system.
Levine, Weider, TRAN, McPherson do not in combination teach when the result set was improperly stored in the location specified by the query; determine whether one or more database objects were improperly stored in the location specified by the query.
However, Baptist teaches when the result set was improperly stored in the location specified by the query ([0304]; examiner’s note: detecting when the data is improperly stored in the location and location specified by the query is taught by McPherson in para.[0043, 0065]; examiners note: the job includes the location of the gear and the job is the query);
determine whether one or more database objects were improperly stored in the location specified by the query ([0304]; examiners note: the system determines which data is stored improperly, location is taught my McPherson [0043]). One of ordinary skill in the art would recognize that determining database objects that were improperly stored in the location of Baptist to include into the system of Levine to detect when the data is improperly stored in a database.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date to incorporate detecting when the data is improperly stored of Baptist into the system of Levine/Weider/TRAN have an efficient system. The motivation would be to have a system which will detect data that are stored improperly to place the data in an appropriate place to find the data faster.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 2015/0142846) and in view of Weider et al (US 2007/0050191) and in view of TRAN et al. (US 2016/0292167) and in view of and in view of McPherson et al. (US 2015/0205634) and in view of Appleton (US 2016/0098472).

With respect to claim 9, Levine, Weider, TRAN, McPherson in combination teach the one or more NTCRM of claim 1, but do not explicitly teach wherein the DEIS comprises a set of MapReduce (MR) jobs, and wherein, to issue the DEIS to a plurality of data stores, the set of instructions is to cause the database system to: issue individual MR jobs of the set of MR jobs to corresponding data stores of the plurality of data stores.
However, Appleton teaches wherein the DEIS comprises a set of MapReduce MR) jobs ([0021,0026]; fig. 1, examiner’s note: the SQL queries includes the MapReduce jobs), and wherein, to issue the DEIS to a plurality of data stores (fig. 3, [0033]; examiners note: fig. 3, element 304 selects the cluster to send the MR jobs and each duster includes data stores as described in [0034], therefore, selecting a cluster is identifying a data store), the set of instructions is operable to: issue individual MR Jobs of the set of MR Jobs to corresponding data stores of the plurality of data stores (fig. 3, [0039]; examiners note: fig. 3, element 304 selects the cluster to send the MR jobs and each cluster Includes data stores as described in [0034]). One of ordinary skill in the art would recognize that MapReduce jobs and issuing MapReduce to multiple datastores of Appleton to include into the system of Levine to have MapReduce jobs and also to send the MapReduce jobs to multiple data stores.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate MapReduce jobs and issuing MapReduce jobs to multiple datastores of Appleton into the system of Levine/Weider/TRAN to have an organized and fast system. The motivation would be to have a system to have MapReduce to properly send the queries to appropriate data stores.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 2015/0142846) and in view of Weider et al (US 2007/0050191) and in view of TRAN et al. (US 2016/0292167) and in view of McPherson et al. (US 2015/0205634) and in view of DIRAC et al. (US 2015/0379430).

With respect to claim 21, Levine, Weider, TRAN, McPherson in combination teach the application server of claim 13, McPherson further teaches Job level errors (0056, the error), record level error (0040, the failed queries) but do not explicitly teach wherein the processor system is to: input, into a hash function, the identified job level errors that occurred to the conversion, the job level errors from the third message, and the record level errors from the third message; identify a sample of errors based on an output of the hash function; and generate the third value to Include the sample of similar errors. 
However, DIRC teaches wherein the processor system Is to: input, into a hash function, the identified job level errors that occurred to the conversion, the job level errors from the third message, and the record level errors from the third message ([0350], examiners note: the training datasets are inputted into the hash functions and the functions predict the duplicates which is the sample error);
identify a sample of errors based output of the hash function ([0350], examiner's note: the training datasets are inputted into the hash functions and the functions predict the duplicates which is the sample error);
and generate the third value to include the sample of similar errors ([0351], examiner's note: the probability of the rate of the duplicates (similar error), the rate is a value). One of ordinary skill in the art would recognize that hash functions and identify sample errors and a value to include similar error of DIRC to incorporate into Levine to have hash functions to identify sample errors and sample error value.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate hash functions and identify sample errors and a value to include similar error of Levine/Weider/TRAN/ McPherson to have an efficient system. The motivation would be to detect error using hash functions and to correct them to have a proper query to find results faster.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 2015/0142846) and in view Weider et al (US 2007/0050191) and in view of TRAN et al. (US 2016/0292167) and in view of McPherson et al. (US 2015/0205634) and in view of Arponen et al. (US 2008/0281787).

With respect to claim 25, Levine, TRAN and McPherson in combination teach the application server of claim 24, McPherson further teaches multiple messages indicating AQJ ID ([0047]; examiner’s note: job ID (AQJ ID)) and inserting a value into a status field each time there is an update (fig. 4, [0019, 0038, 0040]; examiner’s note: job status is updated for each job status) and generate the fourth message in response to receipt of the sixth message (fig. 3, [0062]; examiner’s note: the acknowledgement (message)) but do not explicitly teach wherein: the network interface is to obtain a sixth message from the user system, the sixth message indicating the AQJ ID and a request to terminate the AQJ entity, and the processor system is to: terminate the AQJ entity, insert a fifth value into the status field to indicate that the AQJ entity has been terminated, and generate the fourth message in response to receipt of the sixth message.
However, Arponen teaches the network interface is to obtain a sixth message from the user system, the sixth message indicating the AQJ ID and a request to terminate the AQJ entity has been terminated ([0048, 0082]; examiners note: the query status field indicates the query status such as query is terminated, and McPherson teaches AQJ and also status field in [0040, 0067]).  One of ordinary skill in the art would recognize that message including termination of a query of Arponen to incorporate into Levine to have a message to terminate the query job.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate messages to terminate the query job to  Levine/Weider/TRAN/ McPherson to have an efficient system. The motivation would be 
to terminate when receive a message to terminate to save space and time.

Claims 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 2015/0142846) and Weider et al (US 2007/0050191) and in view of and in view of TRAN (US 2016/0292167) and in view of Appleton (US 2016/0098472).

With respect to claim 26, Levine teaches one or more non-transitory computer readable media (NTCRM) storing a computer program (fig.1, [0049]; examiner’s note: a computer readable medium) of a cloud computing service (TRAN: [0105, a cloud computing system]: examiner’s note: the cloud computing system), the computer program comprising a set of instructions, which when executed by one or more processors (Levine: [0037]; examiner’s note: the instructions to execute the query), is to cause the cloud computing service to: 
obtain a distributed execution instruction set (DEIS) from a database system (Levine; 0034, 0037, 0058; examiners note: the queries that are converted into async query instructions are sent to multi-tenant databases), the DEIS comprising a set of MapReduce (MR) jobs ([0031, map-reduce functionality that offer more batch, and asynchronous response times]; [0032]; examiner’s note: the query includes MR jobs), the DEIS being based on a query in a query language that is different from a language of the DEIS (Levine: fig. 2, 0030, 0037; examiners note: the initial query is in a different language and query is converted to asynchronous query instructions which is different than the initial query), and the DEIS Indicating a results set database object in which to store results of processing the query (Levine: 0033, 0038; examiner's note: the query results is stored in “resultsObjectName” which is the location the query results are saved, therefore, the storage of the results in the location is a status);
store the obtained database objects in the results set database object (Levine: 0033, 0038; examiner’s note: the query results is stored in “resultsObjectName’” which is the location the query results are saved, therefore, the storage of the results in the location is a status).  
Levine and does not explicitly teach asynchronous (async) query; based on one or more of a queue position, user inputs, predefined limits, resource utilization and one or more predetermined events or triggers; wherein the query plan is converted into the DEIS based on a selection of respective query plans to obtain data items from one or more data stores of a plurality of data stores, and the respective query plans are unique to corresponding data stores from which the data items are to be obtained, of the plurality of data stores; the plurality of data stores include at least one data store having a database structure that is different than database structures of other data stores of the plurality of data stores; identity data stores corresponding to individual MR jobs of the set of MR jobs, execute the individual MR jobs according to a database structure of the identified data stores to obtain database objects from the corresponding data stores.
Levine teaches receiving a query and converting the query into DEIS ([0037]; examiner’s note: the joining/filtering instructions (DEIS)) but does not explicitly teach the query is an asynchronous query (async) and converting the query based on one or more of a queue position, user inputs, predefined limits, resource utilization and one or more predetermined events or triggers.
However, Weider teaches asynchronous (async) query ([0030, 0208, asynchronous queries]; examiner’s note: asynchronous queries are sent to databases to retrieve results); based on one or more of a queue position, user inputs, predefined limits, resource utilization and one or more predetermined events or triggers ([0013, software may be installed onto the mobile device that includes an input module that captures the user input; a parser that parses the input, a text to speech engine module for converting text to speech]; examiner’s note: users input are converted; The term “one or more” requires only one limitation to be satisfied; [0033, the system may trigger one or more agents to respond to the user's question or command]; examiner’s note: The system takes user inputs and convert the input and the agents are triggered to responds to the question (query).  The term “one or more” requires only one limitations to be satisfied).  One of ordinary skill in the art would recognize that asynchronous queries and users input/triggers of Weider to include into the system of Levine to have the SOQL query as asynchronous query and convert the query into DEIS where there is a user input and triggers.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date to incorporate asynchronous queries, users inputs and triggers of Weider into the system of Levine to have an efficient system. The motivation would be to async queries which are smaller set of queries to retrieve results faster to save time and have a trigger to initiate the query conversion to save time and resource of the system of Levine.
Levine teaches converting queries into DEIS and sending the queries to multiple tenants ([0037]) but does not explicitly teach selecting a query plan to obtain data from datastores and the query plans are unique to datastores, a cloud computing service and each data store’s data structure is different than one another.
However, TRAN teaches wherein the query plan is converted into the DEIS based on a selection of respective query plans to obtain data items from one or more data stores of a plurality of data stores ([0036, a baseline execution plan selected by query optimizer 108a for primary DBMS 102a may be further improved by offloading one or more operations of the execution plan to secondary DBMS 102b. "Baseline execution plan," as used herein, refers to an execution plan that has been selected as an optimal execution plan for a query or a query block on a particular DBMS]; [0023, Databases 106a and 106b store database objects like tables]; examiner’s note: each database has its own query execution plan which is query plan, multiple databases stores multiple data and query plan is selected based on a particular database), and the respective query plans are unique to corresponding data stores from which the data items are to be obtained ([0036, "Baseline execution plan," as used herein, refers to an execution plan that has been selected as an optimal execution plan for a query or a query block on a particular DBMS]; [0037]; [0039]; examiner’s note: each query is unique to a particular database because each database has its own data structure as described in para. [0033, DBMS 102a may store data on storage devices with different architecture than secondary DBMS 102b]; each query plan is selected to send a query to the particular database to obtain the items that’s needs to be retrieved);
the plurality of data stores include at least one data store having a database structure that is different than database structures of other data stores of the plurality of data stores ([0033, DBMS 102a may store data on storage devices with different architecture than secondary DBMS 102b]; [0058, a communication cost includes the network cost of transferring the requests/results from the secondary DBMS to the primary DBMS and the CPU cost of necessary computations to convert data into/from the format used for operation execution on the primary DBMS and the secondary DBMS]; examiner’s note: each database (data store) has different structures such as architecture/format to store data); 
a cloud computing service ([0105, a cloud computing system]; examiner’s note: the system has a cloud computing system);
according to a database structure of the identified data stores to obtain database objects from the corresponding data stores ([0058, a communication cost includes the network cost of transferring the requests/results from the secondary DBMS to the primary DBMS and the CPU cost of necessary computations to convert data into/from the format used for operation execution on the primary DBMS and the secondary DBMS]; examiner’s note: the data is converted to another format according so that the other system can use the data). One of ordinary skill in the art would recognize that query plans specific to a datastore, a cloud computing services, each datastores having its own data structure of TRAN to include into the system of Levine/Weird to have a cloud computing service, a query plan for each datastores and unique data structure for each datastore.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date to incorporate a cloud computing service, a query plan for each datastores and unique data structure for each datastore of TRAN into the system of Levine/Weider to have a system to which will have cloud computing service, a query plan and data structure for each data stores. The motivation would be to have a query plan specific to a database to send the query to that particular database to retrieve data faster, to have specific format for each specific database to retrieve the results in a cost efficient and faster manner and also to have a cloud computing system to store large amount to data which will make the system of Levine more faster/efficient/robust. 
Levine teaches query jobs ([0037]; examiner’s note: the query jobs) but does not explicitly teach MR jobs and executing MR jobs and identifying data stores to set MR jobs.
However, Appleton teaches identify data stores of the plurality of data stores corresponding to individual MR jobs of the set of MR jobs (fig. 3, 0039; examiners note: fig. 3, element 304 selects the cluster to send the MR jobs and each cluster includes data stores as described in [0034], therefore, selecting a cluster is identifying a data store), execute the individual MR jobs (fig. 3, 0039; examiner's note: the MR job is executed).
One of ordinary skill in the art would recognize that MapReduce jobs and issuing MapReduce to multiple datastores of Appleton to include into the system of Levine to have MapReduce jobs and also to send the MapReduce jobs to multiple data stores.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate MapReduce jobs and issuing MapReduce jobs to multiple datastores of Appleton into the system of Levine/Weider/TRAN to have an organized and fast system. The motivation would be to have a system to have MapReduce to properly send the queries to appropriate data stores.

With respect to claim 27, Levine, Weider, TRAN, McPherson and Appleton in combination teach the one or more NTCRM of claim 26, TRAN further teaches wherein execution of the set of instructions is to cause the cloud ([0105]; examiner’s note: the cloud computing system) Levine teaches computing service to: load the database objects from the corresponding data stores (Paragraph [0037] teaches  /services/data/v32.0/asyncQuery?q=select id, oldvalue, newvalue, field from FieldHistoryArchive; "FieldHistoryArchive" is the select from big object]; examiner’s note that the field history is one of the data stores that stores the data and the query indicate that the data needs to be selected from that particular field, so the "FieldHistoryArchive" is the load parameter which indicated from which data stored the data needs to be obtained);
perform data processing operations on the loaded database objects according to the DEIS, the data processing operations including at least filtering, aggregation, and join operations (Paragraph [0037] teaches ["createdBy" is the cross-store join to the user object). Note that "createdBy" is the processing parameter and cress join is the operation):
and store results of the data processing operations in the results set database object (Paragraph [0033] teaches [the output is the name of a big object holding results and an asynchronous query job identifier (AsyncQueryID) that can be used, for example, to track job status. In one embodiment, the results are piped into a temporary big object with a shape determined by the query]; examiner’s note: the temporary big object (storage parameter) which will store the results are indicated by the query. Also teaches in paragraph [0038] that [ln the example result above, "asynchQueryJobld" is the query/job identifier that can be used to track progress. In the example result above, "resultSObjectName" is the name of the big object that will hold the query results]. Therefore, Levine teaches the above cited limitation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/           Examiner, Art Unit 2159